PER CURIAM.
This appeal is from a judgment against the City of Woodward, a municipal corporation, defendant below. We will hereafter refer to the parties as they appeared in the trial court.
Plaintiff instituted this action to recover damages from defendant, for loss of services, society, comfort and companionship of his wife, Mae Mitch, and medical bills incurred, on account of injuries sustained by Mae Mitch when she fell on a sidewalk in the City of Woodward on August 16, 1954, at the hour of 2:30 o’clock in the afternoon. The cause was tried to a jury resulting in a verdict and judgment for plaintiff in the sum of $578, and defendant has appealed.
Except as to element of damages, and parties plaintiff, this case is identical, as to facts and law, to cause No. 37,078, City of Woodward v. Mitch, Okl., 297 P.2d 557, decided by this Court May 1, 1956.
In this case, as in that case, defendant for reversal urges error of the court in overruling its demurrer to plaintiff’s evidence and in refusing to grant peremptory instructions requested by the defendant.
The opinion in City of Woodward v. Mitch, supra, is hereby adopted as the opinion herein.
The cause is reversed and remanded, with directions that it be dismissed.
*1057JOHNSON, C. ]., WILLIAMS, V. C. J., and WELCH, DAVISON, HALLEY, BLACKBIRD, JACKSON and CARLILE, JJ., concur.